DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the isolation layer on a substrate bottom-surface of the semiconductor substrate opposite the substrate top-surface, and including a plurality of conductive vias therethrough, each conductive via being electrically connected to the pixel array, as recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2009/0256222) in view of Kinsman et al. (US 2013/0221470).
Hsu discloses, as shown in Figures, an image sensor chip-scale package comprising:
	an insulative substrate (41, [0021]) including a first plurality of conductive pads (not shown, [0022]);
	a substrate (42) on the insulative substrate and including (i) a pixel array (421, [0026], CMOS image sensor comprising a pixel array) embedded in a substrate top-surface thereof and (ii) a second plurality of conductive pads (not shown, [0022]) in a peripheral region of the semiconductor substrate surrounding the pixel array;
	a cover glass (47, [0003],[0025]) covering the pixel array and having a bottom-surface that includes a surface region directly above the first plurality of conductive pads;
	a dam (44) at least partially surrounding the pixel array and located (i) between the cover glass and the substrate, and (ii) on a region of the substrate top-surface between the pixel array and the second plurality of conductive pads; and

Hsu does not disclose the substrate is a semiconductor substrate.  However, Kinsman et al. discloses an image sensor chip-scale package comprising a semiconductor substrate () including a pixel array embedded in a substrate top-surface thereof.  Note Figures of Kinsman et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Hsu being a semiconductor substrate, such as taught by Kinsman et al. in order to the substrate with high performance.
 
Regarding claim 2, Hsu and Kinsman et al. disclose the package having a package top-surface that (i) is located above each of the pixel array, the dam, and the adhesive layer, (ii) includes at least part of a cover-glass top-surface of the cover glass, and (iii) has a height, relative to the bottom-surface of the cover glass opposite the cover-glass top-surface, and since the cover glass having an upper surface equal to a lower surface, it is inherently, that it is uniform to within three micrometers [Figures].

Regarding claim 3, Hsu and Kinsman et al. disclose the package top-surface being the top-most surface of the image sensor chip-scale package [Figures].

Regarding claim 6, Hsu and Kinsman et al. disclose the adhesive layer spanning between the substrate top-surface and the bottom-surface of the cover glass [Figures].



Regarding claim 11, Hsu and Kinsman et al. disclose the dam including at least one of epoxy acrylate, an oligomer, polymethylacrylate, silica, polydimethylsiloxane, an epoxy resin, and silicon dioxide [0027].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2009/0256222) in view of Kinsman et al. (US 2013/0221470) and further in view of Yang et al. (US 2018/0019274).
Regarding claim 4, Hsu and Kinsman et al. disclose the claimed invention including the image sensor chip-scale package as explained in the above rejection.  Hsu and Kinsman et al. do not disclose the package further comprising an opaque mask on the cover-glass top-surface and above at least one of the dam and the adhesive layer, the package top-surface including part of a top surface of the opaque mask.  However, Yang et al. discloses a package further comprising an opaque mask (82) on the cover-glass top-surface (61)and above at least one of the dam and the adhesive layer, the package top-surface including part of a top surface of the opaque mask.  Note Figure 7 of Yang et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the package of Hsu and Kinsman et al., such as taught by Yang et al. in order to further reduce the effect generated from stress.



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2009/0256222) in view of Kinsman et al. (US 2013/0221470) and further in view of Hashimoto (US 2004/0227235).
Regarding claim 7, Hsu and Kinsman et al. disclose the claimed invention including the image sensor chip-scale package as explained in the above rejection.  Hsu and Kinsman et al. further disclose an interconnect (43) electrically connected to a respective one of the second plurality of conductive pads and extending from the substrate top-surface toward a substrate bottom-surface of the semiconductor substrate opposite the substrate top-surface.  Hsu and Kinsman et al. do not disclose the interconnect is a redistribution layer including a plurality of conductive segments   However, Hashimoto discloses a package comprising a redistribution layer (34) including a plurality of conductive segments each electrically connected between one of the second plurality of conductive pads (14) and one of the first plurality of conductive pads (22/24).  Note Figures of Hashimoto.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the interconnect of Hsu and Kinsman et al. being a redistribution layer including a plurality of conductive segments, such as taught by Hashimoto in order to provide a reliable connection between the second plurality of conductive pads and the first plurality of conductive pads.

.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2009/0256222) in view of Kinsman et al. (US 2013/0221470) and further in view of Hammadou et al. (PN 6,989,589).
Regarding claim 7, Hsu and Kinsman et al. disclose the claimed invention including the image sensor chip-scale package as explained in the above rejection.  Hsu and Kinsman et al. does not disclose the package further comprising an isolation layer on a substrate bottom-surface of a semiconductor substrate opposite a substrate top-surface, and including a plurality of conductive vias therethrough, each conductive via being electrically connected to the pixel array.  However, Hammadou et al. discloses a package comprising an isolation layer (14) on a substrate bottom-surface of the semiconductor substrate (7) opposite the substrate top-surface (5), and including a plurality of conductive vias (15,16) therethrough.  Note Figures of Hammadou et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the package of Hsu and Kinsman et al. having the isolation layer on a substrate bottom-surface of a semiconductor substrate opposite a substrate top-surface, and including a plurality of conductive vias therethrough, such as taught by Hammadou et al. in order to further improve the device miniaturization. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897